—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the petition challenging three write-in ballots cast in favor of respondent Russell Andrews. Election Law § 8-308 (3) “mandates, in clear and unequivocal terms, that ‘[a] write-in ballot must be cast in its appropriate place on the machine, or it shall be void and not counted’ ” (Matter of Haynie v Mahoney, 48 NY2d 718, 719). Although the challenged ballots were cast in column four as opposed to column three, the court permissibly found that under the circumstances the three write-in ballots were cast in the appropriate place on the machine (see, Matter of Daly v Jayne, 233 AD2d 960; Matter of Pauly v Mahoney, 49 AD2d 1014, lv denied 37 NY2d 711, appeal dismissed 37 NY2d 887). (Appeal from Order of Supreme Court, Onondaga County, Hurlbutt, J.—Election Law.) Present—Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.